
	

114 HR 146 IH: To amend title 10, United States Code, to ensure that members of the Armed Forces serving on active duty who are diagnosed with post-traumatic stress disorder or traumatic brain injury have access to hyperbaric oxygen therapy at military medical treatment facilities.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 146
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to ensure that members of the Armed Forces serving on active
			 duty who are diagnosed with post-traumatic stress disorder or traumatic
			 brain injury have access to hyperbaric oxygen therapy at military medical
			 treatment facilities.
	
	
		1.Provision of hyperbaric oxygen therapy for certain members of the Armed Forces
			(a)HBOT Treatment
				(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074n the
			 following new section:
					
						1074o.Provision of hyperbaric oxygen therapy for certain members
							(a)In generalThe Secretary shall furnish hyperbaric oxygen therapy available at a military medical treatment
			 facility to a covered member if such therapy is prescribed by a physician
			 to treat post-traumatic stress disorder or traumatic brain injury.
							(b)Covered member definedIn this section, the term covered member means a member of the armed forces who is—
								(1)serving on active duty; and
								(2)diagnosed with post-traumatic stress disorder or traumatic brain injury..
				(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 1074n the following new item:
					
						
							1074o. Provision of hyperbaric oxygen therapy for certain members..
				(b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act.
			
